Citation Nr: 0215210	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  97-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to December 
1969.

This matter was comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was previously before the Board in December 1999.  
At that time the issues in appellate status were service 
connection for colon cancer and a low back disability.  The 
Board remanded the case to the RO for further evidentiary 
development.  Subsequently the RO granted service connection 
for a back disability.  Thus, this issue is no longer before 
the Board for appellate consideration.  The requested 
development having been completed, this matter has been 
returned to the Board for further appellate review.  In July 
2002 the RO denied service connection for polyps.  The 
appellant has not appealed this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Colon cancer, first diagnosed many years after service, 
is not of service origin.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated during service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3,309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), (VCAA), now 
codified at §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001), became effective.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The amendments were effective November 9, 2000, except for 
the amendment to § 3.156(a) which is effective August 29, 
2001.  Except for the amendment to § 3.156(a), the second 
sentence of §§ 3.159(c), and 3.159(c)(4)(iii), VA indicated 
that "the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45629.  Accordingly, it is the 
general rule that where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise are not satisfied.

In accordance with the revised statute, the VA has a duty to 
notify the claimant of the evidence needed to substantiate 
his or her claim.  The VA also has a duty to assist the 
claimant in obtaining relevant evidence.  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001).

Following a thorough review of the record, the Board finds 
that VA has complied with the requirements of the VCAA.  In 
that regard, the rating decision, Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOC) advised 
the appellant concerning the applicable law and regulations 
governing this matter.  The record further reflects that the 
appellant was specifically advised of the provisions of the 
VCAA in a July 2002 letter.  Additionally, the record 
reflects that the RO has obtained the appellant's service 
medical records, and VA and private medical records.  
Moreover, this matter was remanded to the RO in December 1999 
for further evidentiary development, to include obtaining 
additional medical evidence.  There is no indication 
additional relevant medical records have not been associated 
with the claims file, or that information concerning other 
potential sources of medical evidence have been reported to 
VA.  The Board notes that a VA examination has been 
conducted.  

Accordingly, the Board concludes that the notice and duty to 
assist requirements of the VCAA have been met, and that 
disposition of the appellant's claim is appropriate.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).

A review of the evidence of record shows that service medical 
records are negative for any complaints, diagnosis or 
treatment for colon cancer.  The veteran was seen for stomach 
complaints and spitting up blood.  The diagnosis was duodenal 
ulcer disease.

A VA examination was conducted in February 1970.  At that 
time the appellant complained of epigastric burning.  There 
was no definite melena or hematemesis.  An examination of the 
colon was not conducted at that time.  

VA and private medical records and examination reports dated 
from 1970 to 1998 document treatment for gastrointestinal 
symptoms.

The appellant was privately hospitalized in January 1996 for 
gastric outlet obstruction, gastrointestinal bleeding with 
blood loss anemia, and irritable bowel syndrome.  The 
appellant was rehospitalized later in January 1996 for 
evaluation of GI bleeding.  A barium enema showed finding 
consistent with colon cancer. Medical records disclose the 
appellant underwent resection and was thereafter treated on a 
course of chemotherapy. 

In a private medical statement, dated in August 1996, the 
appellant's physician noted the appellant had been evaluated 
with a lesion on his colon.  It was noted the appellant 
inquired whether the lesion was related to gastrointestinal 
bleeding for which he was treated during service.  In this 
context, the physician indicated that the appellant "could 
have had polyps bleeding at that time which only recently 
turned cancerous and was not completely worked up."  
Additionally, it was noted that the lesion might have been 
missed on diagnostic evaluation due to the appellant's 
erosive stomach disease.  It was his opinion that the colon 
condition could have been present in service and was 
"actually some of the cause for his gastrointestinal 
bleeding."

During a February 1998 hearing, the appellant reported he 
experienced abdominal pain during service.  At that time, he 
underwent an upper gastrointestinal (GI) study, which 
revealed duodenal ulcers.  A lower GI study was not 
performed.  The appellant stated that his abdominal symptoms 
did not completely resolve until 1996, when he was treated 
for colon cancer.  It was the appellant's contention that 
more thorough medical examination and work-up would have 
revealed his colon lesion or polyps.  The appellant reported 
that his physician had informed him that his was a slow-
growing tumor, and that the period for transition of a polyp 
to a cancerous lesion was between three and 18 years 
duration.  It was reportedly the opinion of the physician 
that the appellant's polyp had a transition period of several 
years.

In more recent statements, the appellant noted his history of 
various gastrointestinal disorders.  It was his contention 
that the years of documented complaints of gastrointestinal 
complaints, to include abdominal pain and cramping were also 
clinically indicative of the presence of colon polyps.  He 
maintains that more thorough diagnostic evaluation would have 
revealed the colon polyps. 

A VA examination was conducted in October 1998.  The 
diagnoses included status post right colon resection for 
carcinoma in1996.

Analysis

To summarize, while the appellant is qualified to report his 
symptoms, he is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In this case, the service medical records reflect no 
definitive finding diagnostic of colon cancer.  The first 
clinical evidence of colon cancer was many years after 
service.  The appellant's physician indicated the appellant's 
may have had polyps bleeding during service which only 
recently turned cancerous.  However, this opinion is based on 
speculation.  Additionally, polyps in and of themselves are 
not cancerous.  The appellant has maintained that additional 
diagnostic tests would have revealed pathology clinically 
indicative of either the presence or early manifestations of 
colon cancer.  In this regard, said testing was not 
accomplished and the Board's decision must be based on the 
evidence of records.  To do otherwise is to resort to 
speculation

Therefore, following a thorough and considered review of the 
record, the Board finds that the evidence does not provide a 
sufficient basis, without resort to speculation, to conclude 
that the appellant's colon cancer is directly related to 
service or manifested within a year thereafter.  Accordingly, 
in this case, the preponderance of the evidence is against 
the claim.


ORDER

Service connection for colon cancer is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

